                                          Case 4:19-cv-03883-YGR Document 29 Filed 07/30/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CALVIN WILLIAM JOHNSON,
                                   7                                                      Case No. 19-cv-03883-YGR (PR)
                                                        Plaintiff,
                                   8                                                      JUDGMENT
                                                 v.
                                   9
                                         S. POSSON, et al.,
                                  10
                                                        Defendants.
                                  11

                                  12          For the reasons set forth in this Court’s Order Granting Defendants’ Motion for Judgment
Northern District of California
 United States District Court




                                  13   on the Pleadings and Summary Judgment,

                                  14          IT IS ORDERED AND ADJUDGED

                                  15          That pursuant to the Court’s Order, judgment is hereby entered in favor of Defendants

                                  16   Ashby and Posson, and against Plaintiff. And that each party bear its own costs of action.

                                  17   Dated: July 30, 2021

                                  18                                                  ______________________________________
                                                                                      JUDGE YVONNE GONZALEZ ROGERS
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
